Citation Nr: 1706650	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  09-43 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1987 to January 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal of March 2008, November 2009, and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded these matters in October 2015.

On his substantive appeals as to the issues of entitlement to service connection for sleep apnea, entitlement to service connection for a bilateral knee disability, and entitlement to service connection for a bilateral hip disability, the Veteran indicated that he wanted a hearing before a member of the Board at a local VA office.  See VA Forms 9, Appeal to Board of Veterans' Appeals, received in October 2009 and November 2011.  However, in December 2014 the Veteran indicated that he wished to withdraw his hearing request.  See VA Form 21-4138, Statement in Support of Claim, received in December 2014.  Under 38 C.F.R. § 20.704(e) (2016), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

The Board notes that additional VA treatment records were associated with the record following the most recent adjudication of the issues on appeal, and that the Veteran did not waive agency of original jurisdiction (AOJ) consideration of that additional evidence.  See 38 C.F.R. § 20.1304.  However, because the case must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when it readjudicates the claim following completion of the additional development.

In February 2017, the Veteran submitted a claim for entitlement to service connection for constipation, migraines, and bronchitis.  See VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received in February 2017.  The record reflects that the AOJ has acknowledged that claim and is in the process of developing it.  Therefore, referral of those issues is not required at this time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

In its October 2015 remand, the Board directed the AOJ to schedule the Veteran for VA examinations to determine the etiology of his bilateral knee disabilities, bilateral hip disabilities, erectile dysfunction, and sleep apnea.  Specifically, the Board asked that the VA examiner or examiners provide opinions as to whether the Veteran's current bilateral knee disabilities and/or bilateral hip disabilities were caused or aggravated by his service-connected thoracolumbar spine disability; whether the the Veteran's erectile dysfunction was caused or aggravated by medications he takes to treat his service-connected thoracolumbar spine disability and/or depression, to include Sertraline; and whether the Veteran's sleep apnea was caused or aggravated by his service-connected asthma or rhinitis.

On remand, the Veteran was provided the requested VA examinations in January 2016.  As to the Veteran's bilateral knee and bilateral hip disabilities, the VA examiner opined that the Veteran's disabilities are not related to, nor aggravated by, events that occurred in military service.  As a rationale for the opinion, the examiner noted a lack of knee complaints in service and a normal lower extremity physical examination in 1994.  The examiner also stated that parachute jumping does not cause meniscal tears, degenerative joint disease, or future hip pain.  The examiner did not provide an opinion as to whether it is at least as likely as not that the current bilateral knee disability and/or bilateral hip disability were caused or aggravated by the service-connected thoracolumbar spine disability, as directed in the October 2015 Board remand.

As to the Veteran's sleep apnea, the VA examiner opined that the disability is not related to events that occurred in military service.  As a rationale for the opinion, the examiner noted that the Veteran was not diagnosed with obstructive sleep apnea during his military service.  In addition, the Veteran was diagnosed with obstructive sleep apnea 14 years after his separation from active service.  According to the examiner, obstructive sleep apnea is caused by recurrent collapse of pharyngeal airways.  The major risk factors for sleep apnea are aging, male gender, and craniofacial and upper airway abnormalities, with the strongest risk factor being obesity.  The examiner did not provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated by the service-connected asthma or rhinitis, as directed in the October 2015 Board remand.

As to the Veteran's erectile dysfunction, the VA examiner opined that the disability is less likely than not secondary to medications he takes to treat his depression and/or lumbar spine condition.  As a rationale for the opinion, the examiner noted that the Veteran developed erectile dysfunction in 2010 and was found to have hypogonadism.  Normal male sexual function requires complex interactions of vascular, neurogenic, hormonal, and psychological systems.  Dysfunction in any of those systems can lead to the development of male sexual dysfunction.  In addition, male sexual dysfunction becomes a common problem in the early fourth decade of life, and sexual function declines as one ages.  The examiner concluded that it would be impossible for anyone to attribute one of the risk factors or associations as being causative unless that risk factor or association is overwhelmingly associated.  However, such is not applicable in this case.  The examiner did not provide an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction was aggravated by the medications the Veteran takes for his service-connected thoracolumbar spine disability and/or depression, as directed in the October 2015 Board remand.  In that regard, the Board notes that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

Accordingly, the January 2016 VA examiner's opinions are inadequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, they do not substantially complete the October 2015 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Therefore, the case must be remanded so that the Veteran may be provided another VA addendum opinion or, if necessary, another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this remand to the examiner who conducted the January 2016 VA examinations for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral knee disability and/or bilateral hip disability is proximately due to or the result of the Veteran's service-connected disabilities, specifically to include his service-connected thoracolumbar spine disability.

b.  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral knee disability and/or bilateral hip disability were aggravated by the Veteran's service-connected disabilities, specifically to include his service-connected thoracolumbar spine disability.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea is proximately due to or the result of the Veteran's service-connected disabilities, specifically to include his service-connected asthma, sinusitis, and allergic rhinitis.

d.  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea was aggravated by the Veteran's service-connected disabilities, specifically to include his service-connected asthma, sinusitis, and allergic rhinitis.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

e.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current erectile dysfunction was aggravated by the medications the Veteran takes for his service-connected disabilities, specifically to include those he takes for his service-connected depression and thoracolumbar spine disability.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for each opinion given.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

